This Office Action is in response to the amendment filed on March 3, 2022.

This application was filed on April 9, 2020 with original claims 1-20.  The applicant filed on October 5, 2021 an election in which non-elected claims 16-20 were canceled and new claims 21-25 were added.  The Office Action mailed on December 8, 2021 should have rejected new claims 21-25 under 35 U.S.C. 112(a).  Claims 21 and 23-27 are now rejected under 35 U.S.C. 112(a) (see below).

Independent claim 21 is objected to because “bottom” (line 7) should be “top.”  Claims 23-27 depend on independent claim 21 and are thus similarly objected to.  Correction is required.  

Claims 21 and 23-27 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Non-original independent claim 21’s semiconductor memory structure as a whole, including a dielectric layer; a bottom electrode over the dielectric layer; a top electrode over the bottom electrode; a data-storage element between the bottom electrode and the top electrode; an encapsulation layer over a sidewall of the bottom electrode, a sidewall of the data-storage element, a sidewall of the [top] electrode, and the dielectric layer; and a fourth oxide layer between the dielectric layer and the encapsulation layer, is not described in the specification.
First, independent claim 21’s fourth oxide layer apparently refers to Fig. 6B’s fourth oxide layer 230-4, but oxide layer 230-4 is formed between the dielectric layer 146P formed on top electrode 144 (i.e., bottom electrode 140 is not over dielectric layer 146P as claimed) and encapsulation layer 220 (Fig. 7B).
Furthermore, independent claim 21 as a whole is not supported because Fig. 6B’s dielectric layer 146P and fourth oxide layer 230-4 are later removed (Fig. 9A disclosure) and are not in the final device (Fig. 2).
Claims 23-27 depend on independent claim 21 and are thus similarly rejected.

Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by newly cited Strutt (US Patent Application Publication 2020/0106013).
As to independent claim 1, Strutt discloses a semiconductor memory structure (see the entire reference, including the Fig. 1A disclosure) comprising:  a memory cell 100A comprising a bottom electrode 102, a top electrode 108 and a data-storage element 104 sandwiched between the bottom electrode and the top electrode; an encapsulation layer 124 over a sidewall of the memory cell; and a nucleation layer 106B between the sidewall of the memory cell and the encapsulation layer, wherein the nucleation layer comprises metal oxide (page 3, paragraph [0037]).
As to dependent claim 2, Strutt’s encapsulation layer 124 comprises SiN (page 4, paragraph [0050]).
As to dependent claim 5, a thickness of Strutt’s nucleation layer 106B is between approximately 1 angstroms (A) and approximately 10 A (page 3, paragraph [0037]).
As to dependent claim 6, a thickness of Strutt’s encapsulation layer 124 is between approximately 20 A and approximately 60 A (page 8, left column, lines 1-3).
As to dependent claim 7, Strutt’s structure further comprises a dielectric structure 630/640 (Fig. 6) surrounding the memory cell; a bottom via 118 disposed in the dielectric structure and coupled to the bottom electrode 102 of the memory cell; and a top via 122 disposed in the dielectric structure and coupled to the top electrode 108 of the memory cell.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by newly cited Chen (US Patent 10,593,877).
As to independent claim 1, Chen discloses a semiconductor memory structure (see the entire patent, including the Fig. 3 disclosure) comprising:  a memory cell comprising a bottom electrode 102, a top electrode 104 and a data-storage element 106 sandwiched between the bottom electrode and the top electrode; an encapsulation layer 120 over a sidewall of the memory cell; and a nucleation layer 118 between the sidewall of the memory cell and the encapsulation layer, wherein the nucleation layer comprises metal oxide (column 6, lines 18-20).
As to dependent claim 2, Chen’s encapsulation layer 120 comprises SiN (column 6, lines 23-27).
As to dependent claim 3, Chen’s nucleation layer 118 comprises a first portion over a sidewall of the bottom electrode 102, a second portion over a sidewall of the data-storage element 106, and a third portion over a sidewall of the top electrode 104.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by newly cited Baek (US Patent 8,456,891).
As to independent claim 1, Baek discloses a semiconductor memory structure (see the entire patent, including the Fig. 4 disclosure) comprising:  a memory cell comprising a bottom electrode 20, a top electrode 60 and a data-storage element 30 sandwiched between the bottom electrode and the top electrode; an encapsulation layer 85 over a sidewall of the memory cell; and a nucleation layer 43 between the sidewall of the memory cell and the encapsulation layer, wherein the nucleation layer comprises metal oxide (column 8, lines 64-66).
As to dependent claim 3, Baek’s nucleation layer 43 comprises a first portion over a sidewall of the bottom electrode 20, a second portion over a sidewall of the data-storage element 30, and a third portion over a sidewall of the top electrode 60.

Claims 4, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10 and 12-15 are allowed.

Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814